LANDON, J.:
The plaintiff, upon the retainer of the defendants, as superintendents of the poor of the county of St. Lawrence, rendered professional services in a bastardy proceeding instituted by them. He presented his bill for such services to them, and they audited and allowed the same at twenty-five dollars, and tendered him an order on the county treasurer for that sum. The plaintiff regarding this as an inadequate allowance, refused to accept it, and the defendants destroyed the order.
If the defendants had jurisdiction to audit the bill, the plaintiff is bound by it, until he procures its reversal upon certiorari, which he has not attempted. (Vedder v. Superintendents, 5 Den., 564.) By chapter 26, Laws 1832, section 1 (4 Edm. St., 4), “ the superintendents of the poor in the several counties in this State shall audit and settle alLaccounts of overseers of the poor, justices of the peace, and all other persons for services relating to the support, relief or transportation of county paupers, and shall from time to time draw on the county treasurer for the amount of the accounts which they shall so audit and settle.”
This act forms no part of the Revised Statutes, though incorporated in them by subsequent compilers (vol. 1 [2d ed.], 636, § 62; vol. 2 [6th ed.], 814, § 32), and hence the argument of the learned plaintiff, based, upon the connection in which it is found in such compilations, has no force.
In bastardy cases the mother and child are “ deemed paupers ” (1 R. S., 642, § 4), and the fact that the mother or child are likely to become chargeable to the county as paupers, gives the superintendents of the poor authority to institute these proceedings. (Id., § 5.)
*147The proceedings taken are for the “ support ” and “ relief” of the mother and child, as well as for the protection of the county, and therefore the account for the services of the plaintiff “ relating ” thereto, seems to be within the jurisdiction of the superintendents for the purposes of audit.
The fact that upon the refusal of the plaintiff to accept the order upon the county treasurer, the defendants destroyed it, has not prejudiced the plaintiff. If he should reconsider his refusal, the superintendents would issue to him a new order.
The defendants are not obnoxious to the objection that, in auditing the plaintiff’s account, they became judges in their own cause. They were public officers, both in securing the plaintiff’s services, and in auditing the account for them, and in neither case can be presumed to have had any other motive than the honest discharge of official duty.
The judgment must be affirmed, with costs.
Boaedman, J., concurred.